Citation Nr: 0925073	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  03-35 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for residuals of a neck 
injury.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for arthritis of the 
multiple joints.

7.  Entitlement to service connection for depression and/or a 
bipolar disorder.

8.  Entitlement to service connection for rhinitis.

9.  Entitlement to an increased rating for varicose veins, 
currently evaluated as 10 percent disabling.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to June 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in February 2002, 
January 2005 and April 2007 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

In January 2009, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the Los Angeles, 
California RO.  A transcript of the hearing is of record.

During the hearing, the Veteran submitted additional evidence 
with a waiver of initial RO consideration.  The additional 
evidence includes VA treatment records dated in December 2008 
concerning the Veteran's physical condition.  The Veteran 
also submitted a waiver in May 2008 for a statement in 
support of his claim and his treating physician's opinion 
regarding his PTSD.  The Board accepts the additional 
evidence for inclusion into the record on appeal.  See 38 
C.F.R. § 20.800. 

Regarding the Veteran's claim of a low back disorder, in 
April 2004 the RO granted the claim of entitlement to service 
connection lumbar degenerative joint disease.   This is 
considered a full grant of benefits on appeal.  The Veteran 
did not appeal the April 2004 decision.  Thus, the Board 
concludes that this issue is no longer on appeal.  

The issues of entitlement to service connection for bilateral 
hearing loss, rhinitis, multiple arthritis, and depression 
and/or bipolar disorder are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence indicates that the 
Veteran's right knee disorder is related to active military 
service.

2.  The competent medical evidence of record indicates that 
the Veteran's left knee disorder is related to active 
military service. 

3.  The competent medical evidence of record shows that the 
Veteran has residual pain from a neck injury during military 
service.

4.  The competent medical evidence of record demonstrates 
that the Veteran has a current diagnosis of PTSD related to 
stressors from military service and there is credible 
supporting evidence that corroborates a claimed in-service 
stressor.

5.  The competent medical evidence of record shows that the 
varicose veins of the right leg were moderate in size, 
palpable and tortuous; however, there was no evidence of 
edema.




CONCLUSIONS OF LAW

1.  A left knee disorder was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  A right knee disorder was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  A chronic neck disorder was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

4.  PTSD was incurred during active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).  

5.  The criteria for a disability rating in excess of 10 
percent for right leg varicose veins have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

Regarding the issues of entitlement to service connection for 
a right knee disorder, a left knee disorder, a neck disorder 
and PTSD, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Regarding the Veteran's appeal for an initial increased 
rating for varicose veins, the rating decision dated in 
February 2002 granted the Veteran's claim of entitlement to 
service connection for varicose veins; therefore, this claim 
is now substantiated.  As such, the Veteran's filing of an 
appeal as to this determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  See 38 
C.F.R. § 3.159(b)(3).  Where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the service-connection claim has been 
substantiated; thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  Thus, no further 
notice is required for the initial higher rating for varicose 
veins of the right leg and the Board finds no evidence of 
prejudicial error in proceeding with final appellate 
consideration of the Veteran's claim at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Nevertheless, the Board observes that the RO sent the Veteran 
a letter in June 2008, which notified the Veteran that he may 
submit evidence showing the severity of his service-connected 
varicose veins.  The RO informed the Veteran of the types of 
medical or lay evidence that he may submit for an increased 
rating claim.  Specifically, the Veteran was informed that he 
could provide statements from his employer as to job 
performance, lost time or other information regarding how his 
condition affects his ability to work.  The letter also 
notified the Veteran of how VA determines disability ratings 
and provided the Veteran with the schedular criteria for 
varicose veins.  Furthermore, the Veteran was notified of how 
VA determines the effective date of claims that are granted.  
Although, this information was provided subsequent to the 
initial AOJ decision, the Board finds that this error was not 
prejudicial to the Veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of the notice.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of 
the statement of the case issued in October 2008 after the 
notice was provided.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or an SSOC, is sufficient to cure a timing defect).  
For the reasons stated above, it is not prejudicial to the 
Veteran for the Board to proceed to decide this appeal as any 
notice error did not affect the essential fairness of the 
adjudication.  

With regard to the duty to assist, the Board finds that all 
necessary development on the claim of an increased rating for 
varicose veins has been accomplished.  The RO has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim.  
The claims file contains the Veteran's service treatment 
records, VA treatment records and a VA examination report 
dated in March 2003.  

The Board observes that the VA examination dated in March 
2003 for varicose veins revealed that the examiner did not 
review the Veteran's claims file.  Nevertheless, in this 
case, the Board finds that the VA examination is adequate for 
rating purposes.  When analyzing a claim for an increased 
disability rating, it is the present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Furthermore, the Veteran has not asserted and the 
claims file does not show that the claims file would have 
affected the observations of the examiner.  See Mariano v. 
Principi, 17 Vet. App. 305, 311-12 (2003) (when reviewing the 
claims file would not affect the observations of an examiner, 
the failure to review it does not prejudice the claimant).  

In addition, the Veteran has not identified, and the record 
does not otherwise indicate, any existing, pertinent evidence 
that has not been obtained.  The record also presents no 
basis for further development in connection with the issue of 
entitlement to an increased rating for varicose veins of the 
right leg. 

Based on the foregoing, the Board has determined that all 
relevant facts have been developed properly and sufficiently 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claim. 

II.  Merits of the Claims for Service Connection

Service connection may be granted to a Veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eyewitness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

Bilateral Knee Disorder

In assessing the Veteran's service connection claim for a 
bilateral knee disability, the Board must first determine 
whether the Veteran has a current diagnosis of the claimed 
disabilities.  A VA examination dated in March 2004 provided 
the Veteran with a diagnosis of bilateral knee 
osteoarthritis.  Thus, the medical evidence demonstrates that 
the Veteran has a current bilateral knee disability.  

The Veteran's service personnel records show that he 
completed airborne school and his DD Form 214 reveals that he 
received a parachutist badge.  Thus, the fact that the 
Veteran was a paratrooper is not in dispute.  The service 
treatment records reveal that the Veteran complained of acute 
pain in the left knee in January 1974.  The clinician noted 
that his knee was swollen and tender to the touch with 
difficulty bending.  The Veteran was provided with a crutch 
and pain medication.  Bed rest was also recommended.  X-rays 
dated in January 1974 revealed a 1 times 1.5 cm lucent defect 
in the distal left femoral shaft.  It had the appearance of a 
benign cortical defect.  Two days after the Veteran first 
sought treatment; he was restricted to standing no more than 
20 minutes per hour.  The Veterans separation examination in 
May 1974 did not document any knee disorders and his physical 
profile of the lower extremities was assigned a "1," 
indicating that under all factors the Veteran was considered 
to possess a high level of medical fitness.  

The Veteran was provided with a VA examination in March 2004.  
After a review of the Veteran's claims file and a physical 
examination of the Veteran, the examiner provided the opinion 
that it is at least as likely as not that the Veteran's knee 
disorders are secondary to his service as a parachutist in 
1972.  Furthermore, the Veteran provided an opinion from a 
private physician who asserted that it appears his painful 
musculoskeletal condition, to include his bilateral knee 
condition with meniscal degeneration, is more likely than not 
related to his airborne activities while in the military.  
The Board finds the above opinions to be highly probative as 
there is no other medical evidence in the record that 
contradicts these opinions.
Based on the foregoing, the evidence is at least in equipoise 
and resolving any benefit of the doubt in favor of the 
Veteran, the Board finds that the Veteran's osteoarthritis of 
the bilateral knee is related to the Veteran's activities as 
a parachutist during military service.  Accordingly, the 
claim of entitlement to service connection for a bilateral 
knee disorder is warranted.



Neck Disorder

An October 2003 treatment record reveals that the Veteran 
complained of chronic neck pain related to a parachute 
accident in service.  He reported that his neck pain had 
recently become worse.  The clinician noted that the 
Veteran's neck had decreased range of motion (extension worse 
than flexion) and he grimaced when he moved his neck.  The 
Veteran sought VA treatment in March 2006 for chronic neck 
pain.  He asserted the pain has occurred for thirty years 
since he was a paratrooper in military service.  A VA 
examiner in January 2007 provided the Veteran with a 
diagnosis of degenerative cervical disc disease.

A review of the Veteran's service treatment records reveals 
that the Veteran did not complain of or receive treatment for 
a neck disorder.  The Veteran's separation examination dated 
in May 1974 shows clinical evaluations were normal for the 
spine and other musculoskeletal group.  There was no 
indication that the Veteran complained of a neck condition 
during his separation examination.  

Nonetheless, the Veteran's DD Form 214 shows that he received 
a parachutist badge.  Thus, the evidence indicates that the 
Veteran was a paratrooper during service.  The Board notes 
that 38 U.S.C.A. § 1154(a) provides that "in each case where 
a veteran is seeking service-connection for any disability 
due consideration shall be given to the places, types, and 
circumstances of such veteran's service as shown by such 
veteran's service record, the official history of each 
organization in which such veteran served, such veteran's 
medical records, and all pertinent medical and lay 
evidence."  Given the vast amount of variables associated 
with parachute service, there is no cause to doubt that the 
Veteran experienced musckoloskeletal injuries, including a 
neck injury related to parachuting.  The Board finds that the 
incurrence of a neck injury would be consistent with the 
circumstances and conditions of a paratrooper.

The Veteran underwent a VA examination in January 2007.  He 
provided a history of chronic neck pain for 35 years.  He 
reported that pain radiates from his neck down both of his 
arms.  The examiner provided a diagnosis of degenerative 
cervical disc disease at C2-C3, C5-C6 and C6-C7.  The 
examiner asserted that in order to render an opinion on 
whether or not neck pain with arm pain is related to military 
service, he requires an MRI and medical records from 1972 
pertaining to cervical strain.  In an addendum dated in March 
2007, the examiner reviewed the Veteran's claims file 
including his service treatment records.  The examiner noted 
that there is no documentation of a parachute accident during 
military training in the 1970's and there was no 
documentation in the separation examination report of an 
injury or condition involving the cervical spine.  The 
examiner noted that he could not comment any further on the 
opinion issue based on the information provided.  As the 
examiner was unable to provide an opinion on whether the 
Veteran's degenerative cervical disc disease is related to 
his military service, the Board finds the lack of an opinion 
as "non-evidence." See Perman v. Brown, 5 Vet. App. 237, 
241 (1993) (where a physician is unable to provide a definite 
causal connection, the opinion on that issue constitutes 
"what may be characterized as non-evidence" that has no 
probative value) overruled on other grounds by Robinson v. 
Mansfield, 21 Vet. App. 545, 550-51 (2008).

However, the record contains a letter dated in June 2006 from 
the Veteran's VA physician who was treating his neck pain.  
The physician noted that he examined the Veteran in June 2006 
and he provided the opinion that it appeared the Veteran's 
painful neck condition is more likely than not related to 
airborne activities and injuries stated while in the 
military.  As there is no other evidence or opinion that is 
contrary to his statements, the Board finds this opinion to 
be competent and highly probative.  

Ordinarily, service connection will not be granted for pain 
alone.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (holding that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted), appeal dismissed, 259 F.3d 1356 
(Fed. Cir. 2001).  However, in this case, the evidence shows 
that the chronic neck pain is related to the Veteran's neck 
injury in military service based on a positive etiology 
opinion provided by the Veteran's physician at VA.  The Board 
also finds it persuasive that there is no opinion in the 
record that asserts the Veteran's current neck disorder is 
not related to his in-service neck injury. 

Based on the foregoing, the Board has determined that the 
evidence is at least in equipoise.  Resolving all reasonable 
doubt in favor of the Veteran, entitlement to service 
connection for residuals of a neck injury is warranted.

PTSD

The Veteran filed a claim for PTSD in July 2004.  He contends 
that he currently suffers from PTSD due to a parachute jump 
accident that occurred during his military service.  The RO 
denied service connection for PTSD in January 2005.  The 
Veteran appeals this decision.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Establishment of 
service connection for PTSD requires:  (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

As noted above, in order for the Veteran to be entitled to 
service connection for PTSD, the medical evidence must show a 
diagnosis of PTSD linked to an in-service stressor.  In a 
letter received in May 2008, the Veteran's psychiatrist 
asserted that he had treated the Veteran for PTSD since July 
2007.  He noted that the Veteran reported a significant 
traumatic experience while in the military involving him 
striking his head against the side of an airplane while 
parachuting out of it and that the Veteran suffers from 
persistent reexperiencing of this event.  The Board finds 
that the letter indicates that the Veteran's PTSD is related 
to the claimed in-service trauma.  Thus, two of the three 
elements for establishing service connection for PTSD have 
been satisfied. 

In regards to the claimed stressor, the Board notes the 
Veteran does not contend and the evidence of record does not 
show that his claimed stressor is related to combat.  Thus, 
the Veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-96 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  The record must contain service 
records or other corroborative evidence that substantiates or 
verifies the Veteran's testimony or statements as to the 
occurrence of the claimed stressor event in order for the 
Veteran to establish service connection for PTSD.  See 
Dizoglio, 9 Vet. App. at 166; Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  

The Veteran contends that his PTSD is related to an in-
service parachute accident.  The Veteran's DD Form 214 shows 
that he received the parachutist badge.  A review of the 
service treatment records reveal that the Veteran did not 
complain or seek treatment relating to a parachute accident.  
However, the record contains two lay statements from service 
members who served with the Veteran.  The first lay statement 
from a fellow service member noted that he served with the 
Veteran for approximately two and a half years.  In the 
summer of 1972, they were stationed at Fort Benning for 
airborne training.  He reported that during one of their 
jumps he witnessed the Veteran exit the aircraft poorly and 
strike the side of the aircraft.  The service member asserted 
that the Veteran appeared to be unconscious as he descended 
to the drop zone and he landed in a poor fashion.  The lay 
statement from another service member asserted he was in the 
same platoon as the Veteran and he trained with the Veteran.  
He noted that on the day of the Veteran's claimed accident on 
the third jump the Veteran did not show up on the ground at 
the designated point to board the truck that would take them 
back to the hanger.  The Veteran rejoined the group for the 
fifth jump and the Veteran told him of being booted out of 
the aircraft, rolling down the aircraft and the malfunction 
of his parachute.  As the service members' lay statements 
were based on personal knowledge of observing the Veteran's 
parachute accident, the Board finds the statements to be 
competent.  Although, the service records do not document the 
alleged accident, the lack of such records does not, in and 
of itself, render lay evidence not credible.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board 
finds the statements made by the Veteran's fellow service 
members credible, as they are relatively consistent with each 
other and the Veteran's allegations.  In weighing the 
evidence, the Board resolves any reasonable doubt in favor of 
the Veteran.  Accordingly, the Board has determined that the 
competent and credible lay statements from the Veteran's 
fellow service members are supporting evidence of the 
occurrence of the in-service parachute accident. 

Based on the foregoing, the Board finds that all three 
elements for service connection for PTSD have been met and 
the claim is warranted.  

III.  Merits of the Claim for an Increased Rating

The Veteran filed a service connection claim for varicose 
veins in October 2000.  The RO granted service connection for 
varicose veins of the right leg in February 2002 and assigned 
a noncompensable evaluation under Diagnostic Code 7120, 
effective October 17, 2000.   The Veteran appeals this 
decision in March 2002 contending that his disability 
warrants a higher rating.  In the August 2003 statement of 
the case (SOC), the RO increased the disability rating to 10 
percent.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the Veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's varicose veins of the right leg are currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.104, 
Diagnostic Code 7120.  The next higher rating of 20 percent 
is warranted for persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  38 C.F.R. § 4.104, Diagnostic Code 
7120.  

The Veteran underwent a VA examination in March 2003.  The 
Veteran reported that he had pain at rest and after prolonged 
walking and standing.  On physical examination, the examiner 
noted that there was no edema.  Varicose veins were present, 
bilaterally, only on standing.  An addendum to the March 2003 
VA examination revealed that the varicose veins were present 
in the bilateral lower extremities, moderate in size.  They 
were palpable and tortuous, but not irregular.  There was no 
evidence of ulcers stasis pigmentation or eczema.  The 
examiner also noted that the Veteran did not wear any 
compression hosiery.  The varicose veins prevented the 
Veteran from prolonged walking and standing.  

A VA treatment record dated in April 2002 revealed that the 
Veteran complained of right calf pain.  He complained of 
varicose veins in his legs that had become worse for the past 
four years.  Physical examination revealed no clubbing 
cyanosis or edema.  There was mild tenderness of the right 
post knee without mass.  There was no evidence of warmth or 
effusion.  The physician noted bilateral lower extremity 
varicose veins.  The physician assessed that the Veteran had 
right calf pain possibly secondary to osteoarthritis or 
varicose veins.  The Veteran was referred to surgery for 
evaluation of his varicose veins.  

The Veteran asserted in his substantive appeal dated in 
October 2003, that when he stands most of the day, his leg 
swells up and the swelling would not go down even when laying 
on the couch and raising his leg.  He reported that his leg 
would stay swollen all night and if he would stand on it the 
next day, it would compound the problem.  In addition, he 
asserted that the pain extends from his veins down his leg to 
his toes.  He started using an ace bandage thirty years ago 
after his doctor told him to wear one.  

The Board has reviewed the medical evidence and the Veteran's 
statements and testimony and finds that a higher rating of 20 
percent is not warranted.  The competent medical evidence of 
record indicates that the Veteran's varicose veins of the 
right leg were moderate in size, palpable, and tortuous.  
However, the competent medical evidence of record does not 
show any documentation of edema.  Specifically, the VA 
treatment records and the VA examination in March 2003 
indicate that the Veteran did not have edema.  Thus, there is 
no medical evidence of persistent edema.  Accordingly, the 
Board finds that the Veteran's varicose veins of the right 
leg more closely approximate a 10 percent disability rating.  

In addition, the Board finds that a staged rating is not 
applicable in this case.  The Board has considered the most 
severe manifestations of the varicose veins and a staged 
rating would not serve to benefit the veteran.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

According to VA regulation, in exceptional cases where 
schedular ratings are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  An extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and it is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected varicose veins of the right leg is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's right leg varicose veins with 
the established criteria found in the rating schedule for 
varicose veins shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.  
The Board notes that the record shows that the Veteran is 
unemployed; however, the evidence does not indicate that his 
varicose veins have caused marked interference with his 
employment.  Furthermore, the medical record does not show 
that the Veteran's varicose veins of the right leg has 
necessitated frequent periods of hospitalization or otherwise 
rendered impracticable the regular schedular standards for 
rating such disability.  Under these circumstances, and in 
the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).


ORDER

1.  Entitlement to service connection for a right knee 
disorder is granted.

2.  Entitlement to service connection for a left knee 
disorder is granted.

3.  Entitlement to service connection for residuals of a neck 
disorder is granted.

4.  Entitlement to service connection for PTSD is granted. 

5.  A rating in excess of 10 percent for varicose veins of 
the right leg is denied.


REMAND

The Board observes that evidence associated with the 
Veteran's claims folder indicates that the Veteran applied 
for disability benefits from the Social Security 
Administration (SSA).  See Letter from Veteran's psychiatrist 
submitted in May 2008.  The Court of Appeals for Veterans 
Claims (Court) has held that SSA records cannot be 
unilaterally deemed irrelevant by VA because the possibility 
that such records contain relevant evidence pertaining to 
etiology cannot be foreclosed absent a review of these 
records.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-8 
(2002).  In the present case, it is not clear whether the 
Veteran's outstanding SSA records contain evidence pertaining 
to his claims on appeal.  However, since there is no 
indication to the contrary, the Board concludes that a remand 
is necessary to obtain any SSA records associated with the 
determination.

The Board notes that VA treatment records dated in February 
2001 and June 2007 indicates that the Veteran has bilateral 
sensineural hearing loss.  However, the audiogram results 
were not associated with the claims file.  The Board finds 
that the audiograms must be associated with the claims file 
in order for the Baord to adjudicate the claim. 

In addition, the RO did not provide the Veteran with any 
notice of the requirements to substantiate his claim of 
entitlement to service connection for rhinitis.  He should be 
afforded such notice, in compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).


The last supplemental statement of the case (SSOC) pertaining 
to the issues of entitlement to service connection for 
bilateral hearing loss, rhinitis, and depression and/or 
bipolar disorder was issued in April 2005.  Subsequent to the 
issuance of this SSOC, VA treatment records dated between 
October 2005 and July 2007 were associated with the claims 
file.  The Board finds that the evidence in the VA treatment 
record are relevant to the claims on appeal.  This evidence 
was not reviewed in conjunction with the preparation of the 
April 2005 SSOC.  

As this evidence is pertinent to the Veteran's bilateral 
hearing loss, rhinitis, and depression and/or bipolar 
disorder claims and it has not been considered by the RO, it 
must be referred to the RO for initial review.  See 38 C.F.R. 
§§ 19.37(a), 20.1304.  Thus, a remand is necessary so that 
the RO may consider the evidence associated with the file 
subsequent to the April 2005 SSOC and if a decision cannot be 
reached that is favorable to the appellant, issue an 
appropriate SSOC. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the Veteran a VCAA 
notice letter for the issue of 
entitlement to service connection for 
rhinitis.  This notice should be issued 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, 38 C.F.R. § 3.159, 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and 
any other applicable legal precedent.  
The Veteran must be apprised of what 
the evidence must show to support the 
claim for direct incurrence service 
connection and the division of 
responsibility between him and VA in 
obtaining such evidence.  The Veteran 
should also be provided an explanation 
as to the type of evidence that is 
needed to establish both a disability 
rating and an effective date, per 
Dingess.

2.	The RO should obtain copies of any 
previous SSA disability benefit 
determinations and the records on which 
such determinations were based.

3.	The RO should associate with the claims 
file VA audiogram results from the 
Sepulveda Ambulatory Care Center in the 
Greater Los Angeles area from February 
2001 to the present. 

4.	If the requested records are not 
available, the RO should provide the 
Veteran with a VA audiological 
examination to determine the identity 
and etiology of any hearing loss that 
may be present.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether any 
hearing loss found on examination is at 
least as likely than not (i.e., a fifty 
percent or greater probability) 
causally or etiologically related to 
any symptomatology shown in service or 
any other incident thereof.  The 
examiner should provide a complete 
rationale for conclusions reached.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

5.	After completion of the foregoing, the 
RO should readjudicate the Veteran's 
claims of entitlement to service 
connection for bilateral hearing loss, 
rhinitis, multiple arthritis, and 
depression and/or bipolar disorder, 
taking into consideration all evidence 
contained in the claims file, including 
the VA treatment records associated 
with the claims file following the 
issuance of the supplemental states of 
the case in June 2005.  In reviewing 
the evidence, the RO should also 
consider whether a VA examination is 
warranted for the Veteran's claims.  If 
the benefits sought on appeal remains 
denied, the RO should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


